Citation Nr: 1723491	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-19 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder, as secondary to non-Hodgkin's lymphoma.

2.  Entitlement to a compensable rating for non-Hodgkin's lymphoma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to September 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in June 2013 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In November 2014, the Board remanded these claims for additional development.  The issue of entitlement to service connection for a right ankle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's Non-Hodgkin's lymphoma has not recurred nor metastasized since the conclusion of his cancer treatment.







CONCLUSION OF LAW

A compensable rating under Diagnostic Code 7715 for non-Hodgkin's lymphoma is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.117, Diagnostic Code 7715 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in September 2009, and the claim was later adjudicated in March 2010. Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, obtained VA medical opinions and examinations, and afforded the Veteran the opportunity to give testimony before the Board. The examinations are adequate as they provide all information necessary to rate the disability at issue. All known and available records relevant to the issue being decided on appeal have been obtained and associated with the Veteran's claims record.  The Veteran has not contended otherwise. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the Veteran has not raised any deficiency with the hearing. See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

In November 2014, the Board remanded this claim to obtain additional treatment records, and to afford the Veteran a VA examination.  Additional treatment records were obtained and the Veteran was afforded an examination in February 2015.  As such, the evidence indicates that there has been substantial compliance with the Board's remand directives for the issue of entitlement to a compensable rating for non-Hodgkin's lymphoma. See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to a Compensable Rating for Non-Hodgkin's Lymphoma

The Veteran seeks entitlement to a compensable rating for his non-Hodgkin's lymphoma.

Applicable Laws

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C. A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two ratings shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The determination of whether an increased disability rating is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records. These show complaints and treatment, but will not be referenced in detail. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's non-Hodgkin's lymphoma is rated under Diagnostic Code 7715, which provides a 100 percent disability rating when there is active disease or during a treatment phase. Six months after discontinuation of treatment, the appropriate disability is to be determined by mandatory VA examination. If there has been no local recurrence or metastasis, the disability is rated based on residuals. 38 C.F.R. § 4.117.

Facts & Analysis

Service connection for non-Hodgkin's lymphoma was established by a March 2008 rating decision, at which time a 100 percent rating was assigned, effective November 26, 2007.  In a January 2009 rating decision, the Veteran's rating was reduced to noncompensable, effective April 1, 2009. 

The Veteran was diagnosed with lymphoma in October 2007 and underwent radiation therapy, which was completed in December 2007.  

The Veteran was afforded a VA examination in October 2008, at which time it was noted that the Veteran was in remission.  It was reported that the Veteran's right leg occasionally swells and his right leg and ankle give out.  The examiner stated that the Veteran had no significant side effects or significant residuals.  

A February 2009 VA treatment note indicated the Veteran sought treatment for right foot pain and deformity.  The Veteran reported his deformity occurred over a year after he received radiation therapy.  X-rays demonstrated loss of his longitudinal arch with discontinuity at the talonavicular and calcaneal cubold joints.  

A January 2010 VA treatment note reported that the Veteran had planovalgus foot deformity with posterior tibial dysfunction.  

The Veteran was afforded a VA examination in February 2010.  The Veteran reported that during treatment his right thigh and lower leg swelled severely; diagnostic testing did not reveal any clots.  He reported that currently, he turns and sprains his ankle constantly.  He asserted he had to wear a brace for support.  The Veteran also reported fatigue and weakness, and that he mostly has pains and aches in the areas of treatment.  He indicated that he had continued swelling in the right lower extremity.  The Veteran was diagnosed with deterioration of the talo-tibial joint causing deformity and shift in weight bearing as well as hyperlaxity of the lateral deltoid ligaments, a subchondral cyst, pes planus severe, moderate plantar calcaneal spur, and hallux valgus deformity severe with progressive joint arthritis.  The examiner opined that the Veteran's right ankle and foot disorder was less likely as not related to his non-Hodgkin's lymphoma.  The examiner stated that the Veteran had advanced degeneration and deformity, and joint malformation is seldom an adverse reaction or sign of lymphoma.

The Veteran's private physician submitted a statement in April 2010, noting that the Veteran suffered from lymphedema during treatment, which resolved.  The physician stated that it was "possible" the Veteran's lymphedema and ankle pain were secondary to his lymphoma and treatment.

VA treatment records from 2013 indicate that the Veteran was diagnosed with complex regional pain syndrome (CRPS), status post lymph node dissection and radiation to right groin, four years ago, with a notation that symptoms started right after his last radiation treatment.

The Veteran was afforded a VA examination in February 2015.  It was noted that the Veteran's non-Hodgkin's lymphoma was still in remission.  The examiner stated that the Veteran had lymphedema in the right lower extremity, status post radiation, which was resolved.  The examiner indicated that the Veteran did not have any residuals, other than right ankle pain, which has been diagnosed as complex regional pain syndrome (CRPS).  The examiner explained that CRPS can be caused by surgery or other trauma, and it is possible that radiation can cause CRPS, but it would not occur a few years after injury; signs or symptoms that suggest CRPS are not seen in the records until August 2012.  The examiner noted that prior to this time, from August 2010 and earlier, he was seen by numerous doctors with no one diagnosing CRPS, most likely because he did not have it prior to his ankle surgery.  The examiner explained that the Veteran's treating doctors in 2013 who made the opinion that his CRPS is due to his lymphoma are relying on the Veteran's testimony that his right ankle pain began right after his radiation, which is seen in the records, and he had lymphedema diagnosed.  However, a careful review of the record did not support any evidence of CRPS prior to his 2011 ankle surgery.  The examiner concluded that neither the Veteran's CRPS nor right ankle disorder was a residual of non-Hodgkin's lymphoma or treatment.  The examiner reported that the Veteran's lymphoma was still in remission with no new treatment. Importantly, the Veteran did not associate any other symptoms due to his treatment or lymphoma.  The examiner stated that the Veteran just turned 65 and he is retiring in 3 weeks; he can ride his bike and he golfs with a cart.

As the evidence is uncontroverted that the Veteran's non-Hodgkin's lymphoma has been in remission since he completed treatment and there has been no local recurrence or metastasis, the Veteran is no longer entitled to the 100 percent rating he had when the condition was active and six months after completing treatment. In several statements, the Veteran has highlighted the fact that the condition could recur and he must continue to be monitored by his doctor. While the Board is sympathetic to that fact, as the condition is currently in remission, the regulations state that a 100 percent rating is not warranted but rather the condition should be rated on residuals. 38 C.F.R. § 4.117. 

The Board finds that a preponderance of the evidence is against finding that the Veteran's non-Hodgkin's lymphoma is active or that he is currently undergoing treatment for the disease. 

The Board acknowledges the detailed statements by the Veteran of his symptoms of non-Hodgkin's lymphoma and the difficulties those caused both prior to and during his treatment for the condition. However, for rating purposes the only consideration is the nature and severity of any current residuals of the condition.

Among the problems the Veteran has reported experiencing since treatment for his non-Hodgkin's lymphoma are fatigue, weakness, and right ankle/foot symptoms. With respect to the complaints of the right ankle/foot, this is the subject of the separate issue also on appeal as to whether the Veteran is entitled to service connection for such condition as a residual of the non-Hodgkin's lymphoma.  As for fatigue and weakness, the Veteran has periodically alluded to experiencing such symptoms.  However, in the February 2015 VA examination, the Veteran reported that he did not associate any other symptoms (other than his right ankle/foot) due to his treatment or lymphoma.  It was reported that he rides his bike and golfs, with a cart.  Crucially, the VA examiner did not indicate that the Veteran suffered any residuals caused by his non-Hodgkin's lymphoma manifested by fatigue or weakness.  Therefore, the Board finds that to the extent that the Veteran has symptoms of fatigue or weakness, a preponderance of the evidence is against finding that they are compensable residuals of his non-Hodgkin's lymphoma.

Based on the forgoing, the Board finds that a preponderance of the evidence is against finding that a compensable rating under Diagnostic Code 7715 is warranted. 





ORDER

Entitlement to a compensable rating under Diagnostic Code 7715 for non-Hodgkin's lymphoma is denied.


REMAND

The Veteran seeks entitlement to service connection for a right ankle disorder, as secondary to his non-Hodgkin's lymphoma.

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In the November 2014 Board remand, the RO was instructed to obtain a medical opinion regarding whether the Veteran's claimed right ankle disorder was proximately due to or aggravated by his non-Hodgkin's lymphoma.  A medical opinion was obtained in February 2015.  While a thorough medical opinion was provided regarding causation, the examiner did not specifically provide an opinion pertaining to aggravation.  The United States Court of Appeals for Veterans Claims (Court) held that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection.  Allen v. Brown, 7 Vet. App. 439, 449 (1995). The Court has held that when an examiner determines whether service connection is warranted on a secondary basis, he or she must address both direct causation as well as aggravation. Id.  

On remand, an addendum opinion should be obtained on whether the Veteran's right ankle disorder is aggravated by his non-Hodgkin's lymphoma.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion for the Veteran's right ankle from the February 2015 VA examiner.  The claims folder must be made available to the examiner for review. The examiner is asked to review all pertinent records associated with the claims file, and to offer comments and an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that:

a) the Veteran's right ankle disorder prior to surgery, diagnosed as posterior tibial band dysfunction, was AGGRAVATED (beyond a natural progression) by his service-connected non-Hodgkin's lymphoma; and,

b) the Veteran's right ankle disorder post-surgery, diagnosed as complex regional pain syndrome (CRPS), was AGGRAVATED (beyond a natural progression) by his service-connected non-Hodgkin's lymphoma.

All opinions must be supported by a clear rationale.

2.  After completion of the above, and any other actions deemed necessary by the RO, the RO/AMC must readjudicate the claim. 

If the issue remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. 

3. Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


